        Case 1:18-cv-10566-AT-KHP Document 80 Filed 12/10/20 Page 1 of 2




                                                            12/10/2020                 9000.2300

                                                                                       212-277-5875

                                         December 9, 2020

VIA ECF
Honorable Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007

       Re:      Elsayed et al. v. City of New York et al., 18-cv-10566 (AT) (KHP)
                [rel. 18-cv-2334]

Judge Parker:

         We represent Plaintiffs in the above-referenced action. We submit this letter-motion
pursuant to the Court’s Individual Rule I.f. to request an adjournment of the telephonic Settlement
Status conference scheduled with the Court and the Parties for Tuesday, December 15, 2020 at
3:00 p.m., (Dkt. No. 74), in order for the Parties to finalize the Individual Plaintiffs’ stipulation of
settlement and negotiate resolution of Plaintiffs’ attorneys’ fees. The Court granted Defendants’
first request for an adjournment of the September 23, 2020 settlement conference regarding the
Individual Plaintiffs’ settlement and attorneys’ fees, to which Plaintiffs consented. (Id.).
Defendants consent to this request.

        Defendants provided Plaintiffs with a draft stipulation of settlement for the Individual
Plaintiffs on October 14, 2020. On November 5, 2020, the Court so ordered the Stipulation and
Order of Settlement as to Elsayed and Clark Plaintiffs’ injunctive claims. (Dkt. No. 78). Pursuant
to paragraph 12 the Stipulation and Order of Settlement, “[t]he parties agree that Plaintiffs’
Counsel in the Clark and Elsayed cases are entitled to ‘reasonable attorneys’ fees’ under 42 U.S.C.
§ 1988 stemming from work done through the Effective Date [November 5, 2020]. The parties
shall memorialize an agreement with respect to Plaintiffs’ Counsel’s attorneys’ fees for work done
through the Effective Date in a separate agreement.” Plaintiffs’ Counsel are finalizing review of
       Case 1:18-cv-10566-AT-KHP Document 80 Filed 12/10/20 Page 2 of 2



Hon. Katharine H. Parker
December 9, 2020
Page 2

Defendants’ draft stipulation of settlement for the Individual Plaintiffs and will be sending billing
records through the Effective Date to Defendants.

        We respectfully request a 45-day adjournment of the scheduled settlement conference, or
a date on or about January 28, 2021, to allow Defendants to review Plaintiffs’ billing records and
for the Parties to determine whether they can resolve settlement as to attorneys’ fees and the
Individual Plaintiffs without the Court’s intervention.

       We appreciate the Court’s attention to this matter.


                                                      Respectfully Submitted,




                                                      Luna Droubi


cc:    All Parties (via ECF)




APPLICATION GRANTED: The telephonic settlement conference in this
matter currently scheduled for Tuesday, December 15, 2020 at 3:00 p.m. is
rescheduled to Wednesday, January 27, 2021 at 2:00 p.m. Counsel is
directed to call Judge Parker’s teleconference line at the scheduled time.
Please dial (866) 434-5269, Access code: 4858267.




                                                                                  12/10/2020




                                                 2
